                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

RONNIE HANKINS,                                      )
                                                     )
      Plaintiff,                                     )
                                                     )
vs.                                                  ) Case No: 4:16CV239 HEA
                                                     )
PHILLIP ANDERSON, et al.,                            )
                                                     )
      Defendants.                                    )


                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Motion for Summary

Judgment, [Doc. No. 62] and Plaintiff’s Motion for Summary judgment, [Doc. No.

65]. The parties respectively oppose the others’ motions. For the reasons set forth

below, Defendants’ Motion is granted; Plaintiff’s Motion is denied.

                              Facts and Background

      Defendant has, in accordance with the Court’s Local Rules, submitted a

Statement of Uncontroverted Material Facts. Plaintiff has responded to the

Motion, but has failed to support his response with specific citations to the record.

Plaintiff failed to submit a Statement of Uncontroverted Material Facts. Pursuant to

Rule 56 of the Federal Rules of Civil Procedure and Rule 7-401(E) of this Court’s

Local Rules, Defendants’ facts are deemed admitted. Local Rule 7-401(E)

provides:
      Rule 7 - 4.01 Motions and Memoranda.

      (E) A memorandum in support of a motion for summary judgment shall
      have attached a statement of uncontroverted material facts, set forth in a
      separately numbered paragraph for each fact, indicating whether each fact is
      established by the record, and, if so, the appropriate citations. Every
      memorandum in opposition shall include a statement of material facts as to
      which the party contends a genuine issue exists. Those matters in dispute
      shall be set forth with specific references to portions of the record, where
      available, upon which the opposing party relies. The opposing party also
      shall note for all disputed facts the paragraph number from movant’s listing
      of facts. All matters set forth in the statement of the movant shall be deemed
      admitted for purposes of summary judgment unless specifically controverted
      by the opposing party.


Roe v. St. Louis Univ., 746 F.3d 874, 881 (8th Cir. 2014) (“If the opposing party

does not raise objections to a movant’s statement of facts as required by Local

Rule 4.01(E), “a district court will not abuse its discretion by admitting the

movant’s facts.”); Ridpath v. Pederson, 407 F.3d 934, 936 (8th Cir. 2005) (where

plaintiff did not convert defendant’s statement of material fact, it was deemed

admitted under E.D. Mo. Local Rule 4.01(E) ); see also, Holloway v. Union Pacific

Railroad Company, Cause No. 18-1580, p. 3 (8th Cir. March 28, 2019)(per

curium)(“In light of [Plaintiff’s] failure to comply with Rule 7-4.01(E), we

conclude that the district did not abuse its discretion by admitting [Defendant’s]

statement of facts. See Roe v. St. Louis Univ., 746 F.3d 874, 881 (8th Cir. 2014)

(discussing the plaintiff’s failure to comply with Local Rule 7-4.01(E) and

concluding that “[i]f no objections have been raised in the manner required by the


                                          [2]
local rules, a district court will not abuse its discretion by admitting the movant’s

facts”)).

       Plaintiff is currently serving a life sentence at Southeast Corrections Center,

but the events at issue took place while Plaintiff was incarcerated at the Eastern

Reception, Diagnostic, and Correctional Center. Plaintiff alleges that Defendants

deprived Plaintiff of toothpaste for a period of roughly six weeks from October 7,

2015 to November 20, 2015. He claims that this deprivation cause swelling and

infection in Plaintiff’s face and gums.

       Defendant Webb was employed as a Corrections Officer II at ERDCC when

the events giving rise to this action transpired. Defendant Crews was employed as

a Corrections Case Manager I at ERDCC when the events transpired.

       Plaintiff was assigned to administrative segregation as a new arrival to

ERDCC in October of 2015. Plaintiff had no toothpaste on October 7, 2015, as he

was separated from his property being held in the property room and was not given

any state issued toothpaste.

       Offenders typically get toothpaste from the canteen. ERDCC policy requires

offenders to purchase hygiene items from the canteen unless they have (1)

insufficient funds to do so (2) because they spent their “entire monthly wage on

needed legal postage or legal supplies.” Toothpaste was available for purchase

from the prison canteen at the price of $1.78. The State gave Plaintiff a monthly


                                          [3]
allowance of $7.50 to purchase items of his choice from the prison canteen.

Plaintiff receives additional canteen funds from his family.

      Plaintiff was aware that he could purchase toothpaste from the canteen. On

September 28, 2015, Plaintiff went to the prison canteen with $22.29 in his

account. Plaintiff purchased cheese spread, cappuccino, hot cocoa, coffee, ramen,

peanut butter, jelly, crackers, and chips. He did not purchase toothpaste. Plaintiff

left the prison canteen that day with $5.76 in his account.

      On October 22, 2015, Plaintiff went to the prison canteen with $8.76 in his

account. Plaintiff purchased a legal pad, two pens, and five envelopes, but did not

purchase toothpaste. Plaintiff left the prison canteen with $7.09 in his account.

      On November 18, 2015, Plaintiff chose to purchase toothpaste from the

canteen for $1.78.

      On October 8, 2015, Plaintiff wrote a kite to Crews requesting various items

from the property room including paper, envelopes, a pen, and his reading glasses.

Crews brought Plaintiff “folders of materials,” but Plaintiff alleges those were the

wrong materials. Plaintiff also alleges that his October 8, 2015 kite requested that

Crews bring him toothpaste. Crews acknowledged receipt of Plaintiff’s October 8,

2015 kite but asserted that the kite did not request toothpaste; it merely stated “P.S.

I don’t have any toothpaste or toilet paper.”




                                          [4]
       Plaintiff wrote a second kite to Crews requesting toothpaste on October 29,

2015. Plaintiff received an unsigned response to his kite indicating that

Corrections Case Officers “do not supply toothpaste” and that Plaintiff must

purchase toothpaste from the canteen.

       From October 29, 2015 to November 5, 2015, Plaintiff had a sign in his cell

window regarding his request for state-issued toothpaste. At some point during that

week Plaintiff asked Defendant Webb for toothpaste.

       Neither Defendant Crews nor Defendant Webb provided toothpaste to

Plaintiff.

       Plaintiff attended numerous medical appointments, including a doctor

appointment, and a dentist appointment during the period of alleged toothpaste

deprivation.

       During his November 4, 2015 dentist appointment, Plaintiff received an

impression for dentures. Plaintiff alleges to have drawn attention to his swollen

gums during this denture fitting. Plaintiff was not diagnosed with or treated for

gum infection, gum swelling, or any other gum condition during the period of

alleged toothpaste depravation.

       On November 25, 2015, Plaintiff filed an IRR alleging that Plaintiff sent a

kite to Crews on October 8, 2015 but never received a response. Plaintiff’s

November 25, 2015 IRR was denied by prison staff.


                                         [5]
      On February 8, 2016, Plaintiff filed a grievance which was also denied by

prison staff. On April 18, 2016, Plaintiff filed an appeal which was also denied by

prison staff.

      Subsequent to the denial of Plaintiff’s appeal, Plaintiff filed this law suit.

                          Summary Judgment Standard

      The Eighth Circuit has articulated the appropriate standard for consideration

of motions for summary judgment, as follows:

      Summary judgment is proper if the pleadings, the discovery and disclosure
      materials on file, and any affidavits show that there is no genuine issue as to
      any material fact and that the movant is entitled to judgment as a matter of
      law. The movant bears the initial responsibility of informing the district
      court of the basis for its motion, and must identify those portions of the
      record which it believes demonstrate the absence of a genuine issue of
      material fact. If the movant does so, the nonmovant must respond by
      submitting evidentiary materials that set out specific facts showing that there
      is a genuine issue for trial. On a motion for summary judgment, facts must
      be viewed in the light most favorable to the nonmoving party only if there is
      a genuine dispute as to those facts. Credibility determinations, the weighing
      of the evidence and the drawing of legitimate inferences from the facts are
      jury functions, not those of a judge. The nonmovant must do more than
      simply show that there is some metaphysical doubt as to the material facts,
      and must come forward with specific facts showing that there is a genuine
      issue for trial. Where the record taken as a whole could not lead a rational
      trier of fact to find for the nonmoving party, there is no genuine issue for
      trial.
Torgerson v. City of Rochester, 643 F.3d 1031, 1043 (8th Cir.2011)(en banc)

(internal citations and quotation marks omitted). “Although the burden of

demonstrating the absence of any genuine issue of material fact rests on the

movant, a nonmovant may not rest upon mere denials or allegations, but must

                                          [6]
instead set forth specific facts sufficient to raise a genuine issue for trial.” Wingate

v. Gage Cnty. Sch. Dist., No. 34, 528 F.3d 1074, 1078–79 (8th Cir.2008)(cited case

omitted).

      The Court may grant a motion for summary judgment if “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(c); Celotex Corp. v. Citrate, 477 U.S. 317, 322 (1986); Torgerson, 643 F.3d at

1042 (8th Cir. 2011). The substantive law determines which facts are critical and

which are irrelevant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Only disputes over facts that might affect the outcome will properly preclude

summary judgment. Id. Summary judgment is not proper if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party. Id.

      A moving party always bears the burden of informing the Court of the basis

of its motion. Celotex Corp., 477 U.S. at 323. Once the moving party discharges

this burden, the nonmoving party must set forth specific facts demonstrating that

there is a dispute as to a genuine issue of material fact, not the “mere existence of

some alleged factual dispute.” Fed. R. Civ. P. 56(e); Anderson, 477 U.S. at 248.

The nonmoving party may not rest upon mere allegations or denials of his

pleading. Id.


                                           [7]
In passing on a motion for summary judgment, the Court must view the facts in the

light most favorable to the nonmoving party, and all justifiable inferences are to be

drawn in his favor. Celotex Corp., 477 U.S. at 331. The Court’s function is not to

weigh the evidence but to determine whether there is a genuine issue for trial.

Anderson, 477 U.S. at 249. “‘Credibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge.’ ” Torgerson, 643 F.3d at 1042 (quoting Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

                                     Discussion

      Plaintiff alleges the remaining defendants, Webb and Crews, were

deliberately indifferent to his serious medical needs.

      “It is well established that the Eighth Amendment prohibition on cruel and

unusual punishment extends to protect prisoners from deliberate indifference to

serious medical needs.” Gregoire v. Class, 236 F.3d 413, 417 (8th Cir.2000)

(citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)); see also Gordon ex rel.

Gordon v. Frank, 454 F.3d 858, 862 (8th Cir. 2006) (“Deliberate indifference to a

prisoner’s serious medical needs is cruel and unusual punishment in violation of

the Eighth Amendment.”). “Deliberate indifference has both an objective and a

subjective component.” Butler v. Fletcher, 465 F.3d 340, 345 (8th Cir.2006). The

objective component requires the plaintiff to show he was suffering from an


                                         [8]
objectively serious medical need. E.g., Grayson v. Ross, 454 F.3d 802, 808 (8th

Cir.2006); Moore v. Jackson, 123 F.3d 1082, 1086 (8th Cir.1997) (per curiam).

The subjective component requires the plaintiff to show the defendant actually

knew of, but disregarded, that need. E.g., Krout v. Goemmer, 583 F.3d 557, 568

(8th Cir.2009); Grayson, 454 F.3d at 808-09. The plaintiff “must show more than

negligence, more even than gross negligence, and mere disagreement with

treatment decisions does not give rise to the level of a constitutional violation.

Deliberate indifference is akin to criminal recklessness, which demands more than

negligent misconduct.” Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir.

2008) (internal quotation marks and citations omitted); Schaub v. VonWald, 638

F.3d 905, 915 (8th Cir. 2011); Gordon ex rel. Gordon v. Frank, 454 F.3d 858, 862

(8th Cir. 2006) (“The subjective inquiry must show a mental state akin to criminal

recklessness: disregarding a known risk to the inmate’s health.”). This is an

“onerous standard,” Thompson v. King, 730 F.3d 742, 747 (8th Cir.2013),

requiring a prisoner to “clear a substantial evidentiary threshold,” Nelson v.

Shuffman, 603 F.3d 439, 449 (8th Cir.2010). Moreover, because “[l]iability for

damages for a federal constitutional tort is personal, ... each defendant’s conduct

must be independently assessed.” Heartland Acad. Cmty. Church v. Waddle, 595

F.3d 798, 805–06 (8th Cir. 2010).




                                          [9]
      The evidence before the Court demonstrates that Plaintiff has failed to

present evidence of a serious medical need. To show that he suffered from an

objectively serious medical need Plaintiff must show he “has been diagnosed by a

physician as requiring treatment” or has an injury “that is so obvious that even a

layperson would easily recognize the necessity for a doctor's attention.” Schaub v.

VonWald, 638 F.3d 905, 914 (8th Cir. 2011) (citation omitted).

      Plaintiff claims that his gums were swollen and infected, however, the

uncontroverted evidence establishes that Plaintiff was seen by a dentist during the

relevant time period for denture fittings. At no time during the relevant time

period did a dentist or doctor diagnose Plaintiff’s gums as swollen and/or infected.

      Likewise, there is no evidence in the record to establish that Plaintiff’s

condition was so obvious that even a layperson would easily recognize the

necessity for medical/dental attention. Plaintiff’s support for his claim that his

gums were swollen and infected are his own self-serving conclusory statements so

stating. Such statements, without evidentiary support, are insufficient.

      Furthermore, even assuming Plaintiff could establish a serious medical need

which would require toothpaste, Plaintiff has failed to present evidence supporting

the subjective prong of the deliberate indifference standard. Plaintiff argues that he

asked for state issued toothpaste. Plaintiff was advised that toothpaste must be

purchased in the canteen as funds were available in Plaintiff’s account. Nowhere


                                         [10]
in the record before the Court is there any evidence that these Defendants were

aware of a serious medical need. Plaintiff’s first alleged report of swollen and

infected gums to Defendant Crews was on October 20, 2015. Plaintiff saw a

dentist on November 4, 2015, who did not diagnose swollen and infected gums.

Plaintiff has not provided any evidence to support a finding that Defendants failed

to provide for treatment for Plaintiff, interfered with his treatment, or allowed

prison doctors’ constitutional violations. Rather, all records indicate that

Defendants were not involved in any medical decisions, that Plaintiff was provided

dental treatment, and that Defendants advised Plaintiff should purchase toothpaste

with his available funds since the prison did not provide toothpaste if funds were

available to him and were not needed to purchase legal supplies.

                                     Conclusion

      Based upon the foregoing analysis, Defendants are entitled to judgment as a

matter of law pursuant to Rule 56 of the Federal Rules of Civil Procedure. The

undisputed material facts establish that Defendants have not been deliberately

indifferent to Plaintiff’s serious medical needs. As such, Defendants’ Motion for

Summary Judgment will be granted.

      Accordingly,




                                          [11]
      IT IS HEREBY ORDERED that Defendants’ Motion for Summary

Judgment [Doc. No. 62] is GRANTED and Plaintiff’s Motion for Summary

Judgment [Doc. No. 65] is DENIED.

      A separate Judgment in accordance with this Opinion, Memorandum and

Order is entered this same date.

      Dated this 29th day of March, 2019.




                                     ___________________________________
                                        HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE




                                       [12]
